Citation Nr: 1645587	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-07 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 20 percent for status post-Mumford procedure, right shoulder, with residual limitation of shoulder motion.

3.  Entitlement to a total disability rating based on unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1982 to September 1982 and from December 1990 to June 1991, with additional Army National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he is unable to obtain or retain substantially gainful employment as a result of service-connected shoulder disability.  See Board Hearing Transcript, p. 17.  Accordingly, entitlement to a TDIU is before the Board.

The Veteran was afforded a Travel Board hearing in July 2016 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at the July 2016 travel Board hearing, the Veteran testified that he sought treatment at a private provider for his right shoulder disability for a period of two years.  See Board Hearing Transcript, p. 15.  Specifically, he testified that Dr. R.M. has treated him.  There are no treatment records from Dr. R.M. associated with the Veteran's electronic claims folder.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran has contended that his service-connected bilateral hearing loss disability and right shoulder disability have worsened since his last VA examination.  Specifically, the Veteran stated that he is required to watch television with the volume very loud and also experiences waxy build up which causes his hearing aids to become less effective.  Also, the Veteran states that he can barely raise his right arm at all due to the pain in his shoulder.  He also testified that he experiences numbness in his hand that he believes is a symptom of his shoulder disability.  The Veteran was last afforded VA examinations in December 2009 and July 2012.  As there is evidence that the Veteran's hearing loss and shoulder disabilities may have worsened since the last examination, the Board finds that a remand for a VA examination is necessary to assess the Veteran's current severity.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Third, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.


Finally, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from October 2012 and associate with the electronic claims file.

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. R.M. and any other private facility where the Veteran has been assessed or treated for his right shoulder disability.  See Board Hearing Transcript, p.15.  

If, after making reasonable efforts to obtain private records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for an increased rating on the basis of TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

4.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his right shoulder disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that the examiner has reviewed the folder in conjunction with the examination.

The examiner should also address whether the Veteran has a neurological abnormality associated with the service-connected right shoulder disability.  The Veteran reported that he experienced numbness in his right hand due to his right shoulder disability.  

The examiner should also indicate the functional impairment that results from the Veteran's service-connected right shoulder disability and any associated neurologic abnormality in terms of occupational functioning and daily activities.

5.  Then, schedule the Veteran for a VA audiological examination to assess the severity of his service-connected bilateral hearing loss disability.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner must fully describe the effects of the disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

6.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




